DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on May 12, 2022, in which claim 5 is canceled, claims 13-19 are added and claims 1-4, 6-19 are presented for further examination.

Response to Arguments
Applicant’s arguments filed on May 12, 2022 have been considered but are moot in view of a new ground of rejection necessitated by amendment.
Remark
After further reviewed applicant’s arguments filed on May 12, 2022 (pages 2-3) consistent with the original specification, it is conceivable that the combination of Ran and Condeixa fails to create multiprocessing pool object, determine the memory availability ratio of the storage, and store the preprocessed data using the multiprocessing pool object by fragmenting the preprocessed data in a unit of a chunk having a size, the size of the chunk being adaptively determined based on the memory availability ratio of the storage. A new cited reference, Ozdemir discloses the claimed “create multiprocessing pool object, determine the memory availability ratio of the storage, and store the preprocessed data using the multiprocessing pool object by fragmenting the preprocessed data in a unit of a chunk having a size, the size of the chunk being adaptively determined based on the memory availability ratio of the storage” (see [0005], [0019], [0022], and [0033]-[0036], managing a memory of a computer system to store data of a particular size by defining chunks of the memory, wherein each chunk is a continuous memory space of a predetermined size. Defining chunk pools for managing the chunks, wherein each chunk pool corresponds to chunks of a particular size and defining unit pools for managing units of the first size, wherein the chunk pool corresponding to the unit pool provides a chunk of the particular size to be separated into the units of the first size, and the data of the first size is stored in the units in order to prevent a back and forth effect between the chunks and the memory. Therefore, the 35 USC 103 rejection set forth in the last rejection mailed on February 16, 2020 has been withdrawn.

Information Disclosure Statement
The information disclosure statement filed April 19, 2022 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file. The information referred to therein has been considered as to the merits.

Claim Objections
Claims 7 and 17 are objected to because of the following informalities: claim 7 reads “wherein the controller stores the preprocessed data fragmented into a plurality of chunks in the storage by an asynchronous multiprocessing”. To be consistent with the original disclosure, par. [0064], claim 7 should be amended to read “wherein the controller stores the preprocessed data fragmented into a plurality of chunks in the storage by an asynchronous multiprocessing while adapting a changing the size of the chunk unit of the preprocessed data according to the memory availability ratio, and wherein the controller stores the preprocessed data separately for the dynamic data and the static data”. Such proposed amendment would expertise the prosecution of the instant application. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ran in view of Condeixa et al., (hereinafter Condeixa) US 20170339224 and further in view of Ozdemir et al., (hereinafter “Ozdemir”) US 205/0005083.
As to claim 1, Ran discloses a connected car big data acquisition device (conned and automated vehicle), comprising:
an interface configured to communicate with a device associated with a data production layer and a device associated with a service using layer (see [0027], a human driver receives simple traffic condition information from roadside units to assist driving and decision making, wherein the human driver and vehicle can access multiple layers of information via on-board unit, roadside units, Traffic Operation Center, and vehicles);
a storage configured to store data (see [0010] and [0013], a data storage device and database in order to archive historical data in a data center, to support information processing and a strategy optimizer); and
a controller configured to generate preprocessed data based on raw data related to connected cars received from a device associated with a data production layer through a preprocessing process using an integrated platform and to control the preprocessed data to be stored in the storage (see [0028], segment system integration, wherein connected vehicles receive specific control instructions and information from a microscopic TOC to manage and control traffic of a specific road segment; c) corridor system integration, wherein connected vehicles receive navigation instructions from a macroscopic TOC that controls the traffic volume, predicts traffic congestions, and proposes to the macroscopic TOC for global optimization).
However, Ran does not explicitly disclose a memory availability ratio of the storage.
On the other hand, Condeixa gathers data from multiple and heterogeneous sources in a network of moving things, while taking into account the limited resources, e.g., computing capacity, data storage capacity of many of the nodes that are part of the network, to ensure that software applications that use the gathered data receive it in accordance with their QoS expectations and send the gathered data (e.g., raw data, preprocessed data) to the Cloud (available storage)(see [0041] and [0172]).
In particular, discloses a memory availability ratio of the storage (see [0172], and [0195], an amount of the total capacity of a storage device; an amount of the unused capacity of a storage device).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ran to calculate a memory availability ratio of the storage, in the same convention manner as disclosed by Condeixa in order to ensure that software applications that use the gathered data receive it in accordance with their QoS expectations.
The combination of Ran and Condeixa fails to create multiprocessing pool object, determine the memory availability ratio of the storage, and store the preprocessed data using the multiprocessing pool object by fragmenting the preprocessed data in a unit of a chunk having a size, the size of the chunk being adaptively determined based on the memory availability ratio of the storage.
Meanwhile, Ozdemir discloses the claimed “create multiprocessing pool object, determine the memory availability ratio of the storage, and store the preprocessed data using the multiprocessing pool object by fragmenting the preprocessed data in a unit of a chunk having a size, the size of the chunk being adaptively determined based on the memory availability ratio of the storage” (see [0005], [0019], [0022], and [0033]-[0036], managing a memory of a computer system to store data of a particular size by defining chunks of the memory, wherein each chunk is a continuous memory space of a predetermined size. Defining chunk pools for managing the chunks, wherein each chunk pool corresponds to chunks of a particular size and defining unit pools for managing units of the first size, wherein the chunk pool corresponding to the unit pool provides a chunk of the particular size to be separated into the units of the first size, and the data of the first size is stored in the units).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system Ran and Condeixa to create multiprocessing pool object, determine the memory availability ratio of the storage, and store the preprocessed data using the multiprocessing pool object by fragmenting the preprocessed data in a unit of a chunk having a size, the size of the chunk being adaptively determined based on the memory availability ratio of the storage in order to provide a particular sized chunk, and data of a preset size is stored in the units, thus preventing a back and forth effect between the chunks and the memory.

As to claim 2, the combination of Ran, Condeixa and Ozdemir discloses the invention as claimed. In addition, Ran discloses the connected car big data acquisition device of claim 1, wherein the controller comprises the integrated platform combining the device associated with the data production layer, a device associated with a data receiving layer, and a device associated with a service using layer for the raw data (see [0135], after receiving all data from the Road side unit group that is located in the covering area, point traffic control unit optimizes traffic control strategy for all area and sends targeted instructions to Road side unit group).
As to claim 3, the combination of Ran, Condeixa and Ozdemir discloses the invention as claimed, Ran discloses the connected car big data acquisition device of claim 1, wherein the controller controls the preprocessed data to be stored in the storage separately for dynamic data and static data.

As to claim 4, the combination of Ran, Condeixa and Ozdemir discloses the invention as claimed. In addition, Ran discloses the connected car big data acquisition device of claim 1, wherein the controller calculates the memory availability ratio of the storage by a following equation: 
    PNG
    media_image1.png
    46
    536
    media_image1.png
    Greyscale
where 'MemAvailable' refers to the memory availability ratio, 'MemTotal' refers to a total capacity of the memory, and 'MemFree' refers to a memory capacity currently being unused (see [0041], [0172], and [0195]).

As to claim 6, the combination of Ran, Condeixa and Ozdemir discloses the invention as claimed. In addition, OZdemir discloses the connected car big data acquisition device of claim 1, wherein the controller sets the size of the chunk larger as the memory availability rate is larger (see [0025], [0026], identifying the size of the data to be stored and determining whether that size is greater than the largest unit managed in a defined unit pool).

As to claim 7, the combination of Ran, Condeixa and Ozdemir discloses the invention as claimed. In addition, Ran discloses the connected car big data acquisition device of claim 1, wherein the controller stores the preprocessed data fragmented into a plurality of chunks in the storage by an asynchronous multiprocessing (see [0015]-[0016], when the data is no longer needed in system memory to run the particular software, the data is erased and the memory space it occupied becomes available for processor to randomly load new data into system memory.

As to claim 8, the combination of Ran, Condeixa and Ozdemir discloses the invention as claimed. In addition, Ran discloses the connected car big data acquisition device of claim 5, wherein, when a service request is received from a device associated with a service using layer, the controller makes data related to the service request among preprocessed data stored in the storage is provided to the device having sent the service request (see [0143], Vehicles receive the control instructions from RSUs  and process the instructions with the inner subsystems to decide whether the instructions can be confirmed, wherein the vehicles update and send the entering requests again if the control instructions cannot be confirmed based on the judgment of the inner subsystems, wherein the vehicles drive following the control instructions and enter the fully-control system if the control instructions are confirmed, wherein point TCUs take over the driving control of vehicles, and update the traffic condition and send the refined information to the Segment TCU after vehicles enter the fully-controlled system).

As to claim 9, the combination of Ran, Condeixa and Ozdemir discloses the invention as claimed. In addition, Ran discloses the connected car big data acquisition device of claim 1, wherein the raw data includes business-to-business (B2B) data, business-to-consumer (B2C) data, and infrastructure data in terms of a business while including dynamic data and static data on a real-time basis (see [0026] and [0079], Software of the OBU is designed in such a way that no user input is required and it can be seamlessly engaged with the portable RSU via Vehicle-to-Infrastructure (V2I) or Vehicle-to-Vehicle (V2V) communication, or both, the OBU hardware contains DSRC radio communication capability as well as Global Positioning System technology as compared with the RSU, which only needs to have DSRC radio communication capability).

As to claim 10, Ran discloses a connected car big data collecting system, comprising:
a business-to-business (B2B) data production device configured to produce B2B data which is dynamic vehicle data in a course of business; a business-to-consumer (B2C) data production device configured to produce B2C data which is dynamic vehicle data and occupied by a driver or a passenger (see [0079], Software of the OBU is designed in such a way that no user input is required and it can be seamlessly engaged with the portable RSU via Vehicle-to-Infrastructure (V2I) or Vehicle-to-Vehicle (V2V) communication, or both, the OBU hardware contains DSRC radio communication capability as well as Global Positioning System technology as compared with the RSU, which only needs to have DSRC radio communication capability);
an infrastructure data production device configured to produce dynamic infrastructure data and static infrastructure data related to an infrastructure of a connected car (see [0028], connected vehicles exchange information with roadside units at traffic key points, obtain vehicle control instructions and other information to address local issues and keep smooth and safe traffic movement; b) segment system integration, wherein connected vehicles receive specific control instructions and information from a microscopic TOC to manage and control traffic of a specific road segment; c) corridor system integration, wherein connected vehicles receive navigation instructions from a macroscopic TOC that controls the traffic volume, predicts traffic congestions, and proposes to the macroscopic TOC for global optimization; and d) macroscopic system integration, wherein a macroscopic TOC optimizes traffic distractions from a highest level to increase traffic efficiency, lower traffic costs of people and goods, and realize global optimization for a whole network);
at least one user terminal configured to enable a user to receive a service related to the connected car (see [0028], connected vehicles receive specific control instructions and information from a microscopic TOC to manage and control traffic of a specific road segment; c) corridor system integration); and
a connected car big data acquisition device configured to receive raw data including at least one of the B2B data, the B2C data, and the infrastructure data from the B2B data production device, the B2C data production device (see [0028], connected vehicles receive navigation instructions from a macroscopic TOC that controls the traffic volume, predicts traffic congestions, and proposes to the macroscopic TOC for global optimization; and d) macroscopic system integration), and
the infrastructure data production device, respectively, preprocess the raw data, store preprocessed data, and, upon receiving a service request from the user terminal, provide data related to the service request to the user terminal (see [0131], Automated Vehicle, with the support of sensing technology like radars and cameras takes over most of the driving tasks among three levels while the "Vehicle-to-infrastructure" (V2I) technology provides support mostly in the "Navigation" level), wherein the connected car big data acquisition device comprises:
an interface configured to communicate with the B2B data production device, the B2C data production device, the infrastructure data production device, and the user terminal (see [0083] and [0131], Software of the OBU is designed in such a way that no user input is required and it can be seamlessly engaged with the portable RSU via Vehicle-to-Infrastructure (V2I) or Vehicle-to-Vehicle (V2V));
However, Ran does not explicitly disclose a storage configured to store data; and
a controller configured to generate preprocessed data based on the raw data through a preprocessing process using an integrated platform and to control the preprocessed data to be stored in the storage based on a memory availability ratio of the storage.
On the other hand, Condeixa gathers a storage configured to store data; and
a controller configured to generate preprocessed data based on the raw data through a preprocessing process using an integrated platform and to control the preprocessed data to be stored in the storage (data from multiple and heterogeneous sources in a network of moving things, while taking into account the limited resources, e.g., computing capacity, data storage capacity of many of the nodes that are part of the network, to ensure that software applications that use the gathered data receive it in accordance with their QoS expectations and send the gathered data (e.g., raw data, preprocessed data) to the Cloud (available storage)(see [0041] and [0172]), based on a memory availability ratio of the storage (see [0041], [0172], and [0195], an amount of the total capacity of a storage device; an amount of the unused capacity of a storage device).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ran to calculate a memory availability ratio of the storage, in the same convention manner as disclosed by Condeixa in order to ensure that software applications that use the gathered data receive it in accordance with their QoS expectations.
The combination of Ran and Condeixa fails to create multiprocessing pool object, determine the memory availability ratio of the storage, and store the preprocessed data using the multiprocessing pool object by fragmenting the preprocessed data in a unit of a chunk having a size, the size of the chunk being adaptively determined based on the memory availability ratio of the storage.
Meanwhile, Ozdemir discloses the claimed “create multiprocessing pool object, determine the memory availability ratio of the storage, and store the preprocessed data using the multiprocessing pool object by fragmenting the preprocessed data in a unit of a chunk having a size, the size of the chunk being adaptively determined based on the memory availability ratio of the storage” (see [0005], [0019], [0022], and [0033]-[0036], managing a memory of a computer system to store data of a particular size by defining chunks of the memory, wherein each chunk is a continuous memory space of a predetermined size. Defining chunk pools for managing the chunks, wherein each chunk pool corresponds to chunks of a particular size and defining unit pools for managing units of the first size, wherein the chunk pool corresponding to the unit pool provides a chunk of the particular size to be separated into the units of the first size, and the data of the first size is stored in the units).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system Ran and Condeixa to create multiprocessing pool object, determine the memory availability ratio of the storage, and store the preprocessed data using the multiprocessing pool object by fragmenting the preprocessed data in a unit of a chunk having a size, the size of the chunk being adaptively determined based on the memory availability ratio of the storage in order to provide a particular sized chunk, and data of a preset size is stored in the units, thus preventing a back and forth effect between the chunks and the memory.

As to claim 11, Ran discloses a connected car big data collecting system, comprising:
a dynamic data production device configured to produce dynamic vehicle data generated with regard to a business entity, a driver, or a passenger, and dynamic infrastructure data related to an infrastructure of a connected car (see [0026] and [0104], dynamic information);
a static data production device configured to produce static infrastructure data related to the infrastructure (see [0104], static information);
at least one user terminal configured to enable a user to receive a service related to the connected car (see [0004], provides a comprehensive system providing full vehicle operations and control for connected and automated vehicle and highway systems by sending individual vehicles with detailed and time-sensitive control instructions); and
a connected car big data acquisition device configured to receive raw data including at least one of the dynamic vehicle data, the dynamic infrastructure data, and the static infrastructure data from the dynamic data production device or the static data production device, preprocess the raw data, store preprocessed data(see [0026], [0028 and [0104], send static, dynamic information and requests of vehicles to RSU subsystem, and receive instructions from RSU subsystem), and,
upon receiving a service request from the user terminal, provide data related to the service request to the user terminal (see [0139], after receiving the condition information, processor processes it and generates current segment traffic conditions, which is delivered to Corridor TCC which decides the control target to be controlled and informs optimizer about it),
wherein the connected car big data acquisition device comprises: an interface configured to communicate with the dynamic data production device, the static data production device, and the user terminal (see [0026] and [0028], connected vehicles receive navigation instructions from a macroscopic TOC that controls the traffic volume, predicts traffic congestions, and proposes to the macroscopic TOC for global optimization).
However, Ran does not explicitly disclose a storage configured to store data; and a controller configured to generate preprocessed data based on the raw data through a preprocessing process using an integrated platform and to control the preprocessed data to be stored in the storage based on a memory availability ratio of the storage.
On the other hand, the claimed “a storage configured to store data; and a controller configured to generate preprocessed data based on the raw data through a preprocessing process using an integrated platform and to control the preprocessed data to be stored in the storage “ (see [0041] and [0172], gathers data from multiple and heterogeneous sources in a network of moving things, while taking into account the limited resources, e.g., computing capacity, data storage capacity of many of the nodes that are part of the network, to ensure that software applications that use the gathered data receive it in accordance with their QoS expectations and send the gathered data (e.g., raw data, preprocessed data) to the Cloud (available storage)), based on a memory availability ratio of the storage (see [0172], and [0195], an amount of the total capacity of a storage device; an amount of the unused capacity of a storage device).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ran to calculate a memory availability ratio of the storage, in the same convention manner as disclosed by Condeixa in order to ensure that software applications that use the gathered data receive it in accordance with their QoS expectations.
The combination of Ran and Condeixa fails to create multiprocessing pool object, determine the memory availability ratio of the storage, and store the preprocessed data using the multiprocessing pool object by fragmenting the preprocessed data in a unit of a chunk having a size, the size of the chunk being adaptively determined based on the memory availability ratio of the storage.
Meanwhile, Ozdemir discloses the claimed “create multiprocessing pool object, determine the memory availability ratio of the storage, and store the preprocessed data using the multiprocessing pool object by fragmenting the preprocessed data in a unit of a chunk having a size, the size of the chunk being adaptively determined based on the memory availability ratio of the storage” (see [0005], [0019], [0022], and [0033]-[0036], managing a memory of a computer system to store data of a particular size by defining chunks of the memory, wherein each chunk is a continuous memory space of a predetermined size. Defining chunk pools for managing the chunks, wherein each chunk pool corresponds to chunks of a particular size and defining unit pools for managing units of the first size, wherein the chunk pool corresponding to the unit pool provides a chunk of the particular size to be separated into the units of the first size, and the data of the first size is stored in the units).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system Ran and Condeixa to create multiprocessing pool object, determine the memory availability ratio of the storage, and store the preprocessed data using the multiprocessing pool object by fragmenting the preprocessed data in a unit of a chunk having a size, the size of the chunk being adaptively determined based on the memory availability ratio of the storage in order to provide a particular sized chunk, and data of a preset size is stored in the units, thus preventing a back and forth effect between the chunks and the memory.

As to claim 12, Ran discloses a connected car big data collecting method, comprising:
receiving raw data related a connected car (see [0144], Vehicles 307 receive the exiting instructions 6.1 from RSUs and process the instructions 6.1 with the inner subsystems to decide whether the instructions 6.1 can be confirmed. Vehicles update and send the entering requests again if the exiting instructions 6.1 can't be confirmed based on the judgment of the inner subsystems), by a connected car big data acquisition device, from a device associated with a data production layer (see [0146], sends driving instructions to the OBU system installed on an individual vehicle, and shares the information with point TCUs).
However, Ran does not explicitly disclose the claimed generating preprocessed data by preprocessing the raw data, by the connected car big data acquisition device, by using an integrated platform combining devices associated with the data production layer; and
storing the preprocessed data, by the connected car big data acquisition device according to a memory availability ratio.
On the other hand, the claimed “generating preprocessed data by preprocessing the raw data, by the connected car big data acquisition device, by using an integrated platform combining devices associated with the data production layer“ (see [0041] and [0172], gathers data from multiple and heterogeneous sources in a network of moving things, while taking into account the limited resources, e.g., computing capacity, data storage capacity of many of the nodes that are part of the network, to ensure that software applications that use the gathered data receive it in accordance with their QoS expectations and send the gathered data (e.g., raw data, preprocessed data) to the Cloud (available storage)) and 
storing the preprocessed data, by the connected car big data acquisition device according to a memory availability ratio (see [0172], and [0195], an amount of the total capacity of a storage device; an amount of the unused capacity of a storage device).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ran to calculate a memory availability ratio of the storage, in the same convention manner as disclosed by Condeixa in order to ensure that software applications that use the gathered data receive it in accordance with their QoS expectations.
The combination of Ran and Condeixa fails to create multiprocessing pool object, determine the memory availability ratio of the storage, and store the preprocessed data using the multiprocessing pool object by fragmenting the preprocessed data in a unit of a chunk having a size, the size of the chunk being adaptively determined based on the memory availability ratio of the storage.
Meanwhile, Ozdemir discloses the claimed “create multiprocessing pool object, determine the memory availability ratio of the storage, and store the preprocessed data using the multiprocessing pool object by fragmenting the preprocessed data in a unit of a chunk having a size, the size of the chunk being adaptively determined based on the memory availability ratio of the storage” (see [0005], [0019], [0022], and [0033]-[0036], managing a memory of a computer system to store data of a particular size by defining chunks of the memory, wherein each chunk is a continuous memory space of a predetermined size. Defining chunk pools for managing the chunks, wherein each chunk pool corresponds to chunks of a particular size and defining unit pools for managing units of the first size, wherein the chunk pool corresponding to the unit pool provides a chunk of the particular size to be separated into the units of the first size, and the data of the first size is stored in the units).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system Ran and Condeixa to create multiprocessing pool object, determine the memory availability ratio of the storage, and store the preprocessed data using the multiprocessing pool object by fragmenting the preprocessed data in a unit of a chunk having a size, the size of the chunk being adaptively determined based on the memory availability ratio of the storage in order to provide a particular sized chunk, and data of a preset size is stored in the units, thus preventing a back and forth effect between the chunks and the memory.

As to claims 13-19, claims 13-19 are method for performing the device of claims 1-4 and 6-9 above. They are therefore, rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10719886 (involved in autonomous vehicle operation features can either assist the vehicle operator to more safely or efficiently operate a vehicle or can take full control of vehicle operation under some or all circumstances. The information is presented or provided to the vehicle operator can improve the effective use of the autonomous operation features, and reduce the risks associated with vehicle operation in order to maximize the effectiveness of the autonomous operation feature, maximize vehicle insurance coverage, and minimize vehicle insurance expense).
US 20020069338 involved in managing memory units of predetermined size, wherein chunks of specific size in the memory are divided into units of predetermined size and data of respective sizes are stored in those units of memory in order to prevent the back and forth effect between chunks and system memory).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        July 23, 2022